Exhibit 10.1

 

[g195301kei001.jpg]

 

August 7, 2013

 

William Megan

9116 Aspen Grove Lane

Madison, WI 53717

608-516-4825

 

Dear William,

 

On behalf of Exact Sciences Corporation (“Exact” or the “Company”), I am pleased
to extend to you an offer of employment for the position Senior Vice President,
Finance & Principal Financial Officer reporting to Maneesh Arora, Chief
Operating & Chief Financial Officer.  In making this offer, we are expressing
our enthusiastic support for the skills and commitment you will bring to our
team.  This offer is valid until close of business on August 14, 2013.  We are
pleased to offer you the following:

 

Position:  Senior Vice President, Finance & Principal Financial Officer

 

Status:  Full-Time, Exempt

 

Start Date:  August 26, 2013

 

End Date:  August 29, 2014.  This is a 12-month position.

 

Base Salary:  Your monthly (gross) base salary will be $20,000 ($240,000.00 on
an annualized basis) and will be paid in accordance with the Company’s normal
payroll procedures.  Your Base Salary will be subject to annual review by the
Company.

 

Annual Bonus Compensation:  You shall be eligible to receive a cash bonus as
determined by the Company for one year.  The target annual bonus percentage that
you are eligible to earn shall be forty percent (40%) of your base salary. Any
such bonus shall be based upon the achievement of goals determined by the
Company.

 

Equity Incentives and Other Long Term Compensation:  The Board of Directors,
upon the recommendation of the Compensation Committee, may grant to you from
time to time, options to purchase shares of the Company’s common stock, and/or
other equity awards including, without limitation, restricted stock, both as a
reward for past individual and corporation performance, and as an incentive for
future performance.  Such options and/or other awards, if awarded, will be
pursuant to the Company’s then current equity incentive plan.  Upon Board
approval, you will receive an initial grant of fifteen thousand (15,000) fully
vested restricted stock units (RSUs) to be settled in shares of the Company’s
common stock pursuant to the Company’s stock option plan after one year of
employment.

 

Please note that this offer and all of the terms and conditions set forth herein
(including without limitation the grants of restricted stock and common stock
described herein) are subject to, and conditioned upon, approval by the
Company’s Compensation Committee at its next quarterly meeting.

 

Benefits:  You will be entitled to participate in the insurance (including
medical, vision, dental, life and long-term disability), profit-sharing, and
other benefit programs that are generally provided to employees of the Company
similarly situated, all in accordance with the rules and policies of the Company
as to such matters and the plans established therefore.

 

[g195301kei002.jpg]

 

--------------------------------------------------------------------------------


 

Paid Time Off (PTO):  The Company will provide you with three (3) weeks of paid
time off (PTO) during each calendar year that you are employed by the Company,
in accordance with Company policy.  PTO hours are available to be used for
vacation, personal illness and other personal matters.  The foregoing paid time
off shall be in addition to standard paid holidays for employees of the Company.

 

Confidentiality, Non-Competition and Inventions Agreement:  As a condition of
your employment, you will be required to sign a copy of our “Non-Disclosure,
Non-Competition and Inventions Agreement” prior to your start date.  It is the
Company’s policy to respect fully the rights of previous employers in their
proprietary or confidential information.  No employee will be expected to
disclose, or be allowed to use for the Company’s purposes, any confidential or
proprietary information he or she may have acquired as a result of previous
employment.

 

Employment Eligibility:  As a condition of your employment, you will be required
to provide legally required documentation to show proof of employment
eligibility in the United States.  Accordingly, we request that you provide us
with appropriate document(s) for this purpose within 72 hours of your employment
date.  In addition, your employment is contingent upon the Company’s successful
completion of your background and reference check.  Reference checks will be
completed prior to the anticipated start date.

 

Once signed by you, this letter will constitute the complete agreement between
you and the Company regarding employment matters and will supersede all prior
written or oral agreements or understandings on these matters.  Exact Sciences
is an employer-at-will and this offer of employment and the details contained
within should not be construed as a contract of continuing employment.

 

We are extremely excited at the prospect of your joining Exact and becoming a
key contributor to our efforts.  If this arrangement is acceptable to you,
please indicate your acceptance of the terms of this employment offer by signing
and dating one copy and returning it to me.

 

Sincerely,

 

/s/ Maneesh Arora

 

 

 

Maneesh Arora

 

Chief Operating & Chief Financial Officer

 

cc: Sarah Condella, Director of Human Resources

 

 

Please sign below & return entire offer letter for your written acceptance.

 

I accept Exact Sciences’ offer of employment on the terms stated.

 

 

/s/ William Megan

 

8-9-13

Accepted (signature)

Date

 

--------------------------------------------------------------------------------